208 Ga. 751 (1952)
69 S.E.2d 267
HENDRIX
v.
PIRKLE.
17712.
Supreme Court of Georgia.
Submitted January 15, 1952.
Decided February 13, 1952.
Wood & Tallant, for plaintiff in error.
Leon Boling, contra.
ATKINSON, Presiding Justice.
"A demurrer to an original petition does not, without more, cover the petition after it has been amended in material respects, but in such case the demurrer should be renewed if it is still relied on." Livingston v. Barnett, 193 Ga. 640 (19 S.E. 2d, 385); Hughes v. Purcell, 198 Ga. 666 (32 S.E. 2d, 392); Peoples Loan Co. v. Allen, 199 Ga. 537 (34 S.E. 2d, 811); Silverman v. Alday, 200 Ga. 711 (38 S.E. 2d, 419); Howard v. Lee, 208 Ga. 735. Accordingly, the present exceptions to the rulings on demurrer do not present any question for decision; and, no other questions being presented, the judgment of the trial court must be affirmed.
Judgment affirmed. All the Justices concur.